[Cite as State v. Haas, 2021-Ohio-263.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 8-20-30

       v.

JOSEPH F. HAAS,                                           OPINION

       DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 19 11 0342

                                      Judgment Affirmed

                            Date of Decision: February 1, 2021




APPEARANCES:

        Lillian R. Soos for Appellant

        Sarah J. Warren for Appellee
Case No. 8-20-30


SHAW, J.

       {¶1} Defendant-appellant, Joseph F. Haas (“Haas”), appeals the June 2, 2020

judgment of the Logan County Court of Common Pleas, journalizing his conviction

after pleading guilty to one count of fifth-degree felony attempted aggravated

assault and sentencing him to a maximum prison term of 12 months. On appeal,

Haas assigns error to the trial court’s imposition of the maximum sentence.

                      Relevant Facts and Procedural History

       {¶2} On November 13, 2019, the Logan County Grand Jury returned a seven-

count indictment against Haas alleging that he committed the offenses of Count 1:

robbery, in violation of R.C. 2911.02(A)(1), (B) a felony of the second degree;

Count 2: felonious assault, in violation of R.C. 2903.11(A)(1), (D)(1)(a) a felony of

the second degree; Count 3: abduction, in violation of R.C. 2905.02(A)(2), (C) a

felony of the third degree; Count 4: abduction, in violation of R.C. 2905.02(B), (C)

a felony of the third degree; Count 5: domestic violence, in violation of R.C.

2919.25(A), (D)(2) a misdemeanor of the first degree; Count 6: petty theft, in

violation of R.C. 2913.02(A)(1) a misdemeanor of the first degree; and Count 7:

domestic violence, in violation of R.C. 2919.25(A), (D)(2) a misdemeanor of the

first degree.

       {¶3} The charges arose from two separate incidents involving Haas and the

victim, his then girlfriend. During both incidents, Haas was alleged to have beaten


                                         -2-
Case No. 8-20-30


the victim at her residence causing her serious physical harm and requiring her to

seek medical attention. During the second incident, Haas demanded that the victim

take off her rings and threatened her if she refused. The victim threw three of the

four rings on the floor, and attempted to hide the fourth from Haas. Hass forcibly

took the last ring from her, threatened to rape and kill her, and then fled the home

through a window.        Upon arraignment, Hass entered pleas of not guilty to the

charges.

          {¶4} On April 22, 2020, pursuant to a negotiated plea agreement, Haas

withdrew his previously tendered not guilty pleas and entered a plea of guilty to an

amended Count 2, attempted aggravated assault, a fifth-degree felony. In exchange

for Haas pleading guilty, the prosecution agreed to request a dismissal of the

remaining six counts listed in the indictment. The prosecution also agreed to remain

silent at sentencing and not to pursue an additional charge against Haas for a

violation of his postrelease control for committing the underlying offense in this

case. The trial court conducted a Crim.R. 11 colloquy with Haas and accepted his

guilty plea. The trial court also ordered the completion a presentence investigation

report.

          {¶5} On June 2, 2020, Haas appeared for sentencing. The trial court imposed

a maximum prison term of 12 months. The sentencing entry was journalized the

same day.


                                          -3-
Case No. 8-20-30


       {¶6} It is from this judgment that Haas now appeals, asserting the following

assignment of error.

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
       SENTENCED THE DEFENDANT-APPELLANT TO THE
       MAXIMUM PRISON TERM AVAILABLE FOR A FIFTH
       DEGREE FELONY.

                             Assignment of Error

       {¶7} In his sole assignment of error, Haas argues that the trial court erred in

imposing the maximum prison term upon him.

                                 Standard of Review

       {¶8} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “ ‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’ ”

Id. at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of

the syllabus.

                                 Relevant Authority

       {¶9} “ ‘The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give

its reasons for imposing maximum or more than [a] minimum sentence[ ].’ ” State

                                         -4-
Case No. 8-20-30


v. Castle, 2d Dist. Clark No. 2016-CA-16, 2016-Ohio-4974, ¶ 26, quoting State v.

King, 2d Dist. Clark No. 2012-CA-25, 2013-Ohio-2021, ¶ 45; State v. White, 3d

Dist. Marion No. 9-19-32, 2020-Ohio-717, ¶ 8. Nevertheless, when exercising its

sentencing discretion, a trial court must consider the statutory policies that apply to

every felony offense, including those set out in R.C. 2929.11 and R.C. 2929.12.

State v. Kerns, 3d Dist. Logan No. 8-18-05, 2018-Ohio-3838, ¶ 8, citing State v.

Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, ¶ 38.

       {¶10} Revised Code 2929.11 provides that sentences for a felony shall be

guided by the overriding purposes of felony sentencing: “to protect the public from

future crime by the offender and others, to punish the offender, and to promote the

effective rehabilitation of the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on

state or local government resources.” R.C. 2929.11(A). In order to comply with

those purposes and principles, R.C. 2929.12 instructs a trial court to consider

various factors set forth in the statute relating to the seriousness of the offender’s

conduct and to the likelihood of the offender’s recidivism. R.C. 2929.12(A)-(E).

       {¶11} Notably, the Supreme Court of Ohio has recently held that R.C.

2953.08(G)(2)(b) “does not provide a basis for an appellate court to modify or

vacate a sentence based on its view that the sentence is not supported by the record




                                         -5-
Case No. 8-20-30


under R.C. 2929.11 and 2929.12.” See, State v. Jones, -- Ohio St.3d -- , 2020-Ohio-

6729, ¶ 39.

                                      Discussion

       {¶12} In the case sub judice, Haas was convicted of a fifth-degree felony.

Pursuant to R.C. 2929.14(A)(5), a prison term for a fifth-degree felony violation

such as the one in this case “shall be a definite term of six, seven, eight, nine, ten,

eleven, or twelve months.” The trial court sentenced Haas to a 12 month prison

term on the fifth-degree felony, which was within the appropriate statutory range.

       {¶13} On appeal, Haas asserts that the record does not support the sentence

imposed by the trial court. Specifically, Haas claims that the trial court “could have

achieved the purposes of felony sentencing without imposing the maximum

sentence.” (Appt. Br. at 10). See R.C. 2929.11(A) (which promotes effective

rehabilitation of the offender by using the minimum sanctions that the court

determines can accomplish those purposes without imposing an unnecessary burden

on state or local government resources).

       {¶14} Although the trial court must consider the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the sentencing factors listed in R.C.

2929.12, the sentencing court is not required to “state on the record that it considered

the statutory criteria or discuss them.” State v. Maggette, 3d Dist. Seneca No. 13-

16-06, 2016-Ohio-5554, ¶ 32, quoting State v. Polick, 101 Ohio App.3d 428, 431


                                           -6-
Case No. 8-20-30


(4th Dist.1995). Rather, a trial court’s statement that it considered the required

statutory factors, without more, is sufficient to fulfill its obligations under the

sentencing statutes. State v. Abrams, 8th Dist. Cuyahoga No. 103786, 2016-Ohio-

4570, ¶ 14, citing State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, ¶ 18.

       {¶15} Here, the trial court stated the following in its sentencing entry

pronouncing Haas’ sentence: “The Court FINDS that a prison term is consistent

with the purposes and principles of sentencing in R.C. 2929.11 and 2929.12.” (Doc.

No. 47). Moreover, the sentencing transcript supports the trial court’s decision to

impose the maximum sentence in this case. Specifically, the trial court also stated

the following regarding the sentencing factors at sentencing:

       With respect to the seriousness factors set forth in Ohio Revised
       Code 2929.12(B) and (C), I find that the victim suffered serious
       physical injury that required her to obtain medical treatment in
       the emergency room for bruises to her face and injuries to her
       ribs, back, neck, and ear. I also find that the relationship with the
       victim facilitated the offense.

       With respect to the recidivism factors set forth in Ohio Revised
       Code 2929.12(D), I find that the defendant was on post-release
       control when this offense occurred, find the defendant has a
       history of criminal conduct that includes prior violent offenses
       against women, find that the defendant has failed to respond
       favorably in the past for sanctions imposed for criminal
       conviction [sic] and defendant shows little or no remorse for his
       actions.

(Doc. No. 76 at 9).




                                        -7-
Case No. 8-20-30


       {¶16} Notably, the record supports the trial court’s observation of Haas’

criminal history, which included convictions for felonious assault and domestic

violence against past partners, as well as the trial court’s description of the injuries

sustained by the victim in this case. Moreover, the record also reveals that Haas

was on postrelease control for one of these prior offenses when he committed the

underlying offense.

       {¶17} In sum, the record establishes that the trial court’s sentence was within

the permissible statutory range and the judgment entry of sentence indicates that the

trial court properly considered the criteria found in R.C. 2929.11 and R.C. 2929.12.

Since the record establishes that the trial court considered all required sentencing

statutes and that the sentence is supported by the record, we conclude the trial court

did not err in imposing the maximum prison sentence of 12 months in this case.

Accordingly, we overrule Haas’ assignment of error.

       {¶18} For all these reasons the assignment of error is overrule and the

judgment and sentence is affirmed.

                                                                 Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                          -8-